DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “roughly” in claims 2, 10 and 16 is a relative term which renders the claim indefinite. The term “roughly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Applicant overcome the rejection by amending the claims or explain the claim limitation interpretation in light of specification.
As per claims 3, 11 and 17 these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claim 2, 10 and 16. They are therefore rejected as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.1.	Claims 1-3, 4, 7-11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Criminal et al. (US 2018/0053636) in view of Hunter et al.  (US 2010/0054720).
Regarding claims 1, 9 and 15, Criminal discloses a system for controlling a temperature of a workpiece (Fig. 7, Fig. 9), 5comprising: 
a temperature sensor ([0017], [0069], the temperature controller 175 uses the sensed temperature);
a heating element ([0005], [0021], [0069], a heating element); and 
a controller (Fig. 7 and Fig. 9), in communication with the temperature sensor and the heating element (Fig. 7, Fig. 9), wherein the controller comprises a processing unit, a memory device, the memory device comprises instruction, which executed by the processing ([0051], [0069], Fig. 7, Fig. 9, The mass storage may be in the form of a machine-readable medium having instructions, parameters, and various logs, in solid state, optical, or magnetic storage.  The control box controls the operation of the substrate carrier 506 in response to instruction or commands from the terminal), enable the controller to:
Criminal fails to disclose operate in an open loop warmup mode, wherein the controller uses open loop control to heat the workpiece until a threshold temperature is reached; and operate in closed loop maintenance mode, wherein the controller uses closed loop control to maintain the temperature of the workpiece at a target temperature.
However,  Hunter discloses 10processing unit and a memory device, wherein the memory device comprises instructions, which when executed by the processing unit, enable the controller to: 
operate in an open loop warmup mode, wherein the controller uses open loop control to heat the workpiece until a threshold temperature is reached ([0016], the wafer must first be heated under an open-loop control system in which predetermined amounts of current are supplied to the radiant lamps. When the pyrometers detect that the temperature has reached a lower detection limit for the radiant pyrometers, thermal control switches to the closed-loop system); and 
 15until a threshold temperature is reached; and 
operate in closed loop maintenance mode, wherein the controller uses closed loop control to maintain the temperature of the workpiece at a target temperature ([0047], [0069], temperature measurement may be used for thermal processing at no more than such temperatures or may be used to control the pre-heating up to the point that a radiation pyrometer can measure the wafer temperature, for example, at 400 to 500.degree. C., above which heating may be controlled by a closed-loop, the closed-loop control system for the pre-heating phase to dynamically adjust the lamp currents to maintain the desired temperature ramp rate during the pre-heating. Further, it is possible to adjust the desired ramp rate for different portions of the pre-heating phase).
Criminal and Hunter are analogous art. They relate to maintain the temperature of the substrate.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the rapid thermal processing of a substrate over an extended temperature range Hunter for determining a temperature for the heating elements of Criminal since use the combination of open-loop and closed-loop control minimizes error between desired and actual substrate temperatures. 
Regarding claims 2, 10 and 16, the combination of Criminal and Hunter disclose:
Criminal discloses the memory device further comprises instructions, which when executed by the processing unit (([0051], [0069], Fig. 7, The mass storage may be in the form of a machine-readable medium having instructions, parameters, and various logs, in solid state, optical, or magnetic storage.  The control box controls the operation of the substrate carrier 506 in response to instruction or commands from the terminal), enable the controller to: 
Hunter discloses the temperature sensor has a 20time lag (Fig 14, [0078], pyrometry signals measured for the first wavelength (cycle/period of time); and operate in an open loop maintenance mode after the threshold temperature is reached, wherein the controller 25uses open loop control to roughly maintain the temperature of the workpiece; and switch from open loop maintenance mode to the closed loop maintenance mode after a time duration ([0016], [[0069], the wafer must first be heated under an open loop control system in which predetermined amounts of current are supplied to the radiant lamps. When the pyrometers detect that the temperature has reached a lower detection limit for the radiant pyrometers, thermal control switches to the closed loop system. The pre-heating during the open-loop period is not closely monitored beyond typically a switch off condition). 

Regarding claims 3, 11 and 17, Hunter discloses the time duration is at least 30as long as the time lag (Fig 14, [0078], pyrometry signals measured for the first wavelength (cycle/period of time).
Regarding claims 4 and 18, Hunter discloses the threshold temperature is selected such that the temperature of the workpiece does not exceed the target temperature during the open loop warmup mode ([0016], To reach this temperature, however, the wafer must first be heated under an open-loop control system in which predetermined amounts of current are supplied to the radiant lamps. When the pyrometers detect that the temperature has reached a lower detection limit for the radiant pyrometers, thermal control switches to the closed-loop system).  
Regarding claims 7-8 and 14, Hunter discloses the temperature sensor comprises a pyrometer ([0065], pyrometer measures a temperature), the method further comprising:  25calibrating the pyrometer, prior to the open loop warmup mode ([0064],[0069],  Fig. 11, the transmission pyrometer is calibration by establishing the normalization factor), using a contact thermocouple by: ([0065], a thermocouple was implanted in a bare wafer to measure its true temperature during the verification test),  
heating a workpiece to a known temperature as determined by the contact thermocouple ([0069], Fig. 5 and 6, step 170, calibrated wafer at known temperature);
dwelling at the known temperature for a time 30duration greater than a time lag of the contact thermocouple (([0069], Fig. 5 and 6, step 172, set at low temperature); and  
25correlating an output of the pyrometer to the known temperature determined by the contact thermocouple ([0069], Fig. 11, In step 176, the power supply controller calculates adjusted lamp power levels which will change the temperature ramp rate from the initially measured one to a desired temperature ramp rate).

3.2.	Claims 5-6, 12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Criminal et al. (US 2018/0053636) in view of Hunter et al. (US 2010/0054720) further in view of Etsushi et al. (JP 2016/006824A).
Regarding claims 5, 12 and 19 the combination of Criminal and Hunter disclose the limitation of claims 1, 9 and 15, as state above, in addition, Hunter discloses operating in the closed loop 5maintenance mode ([0016], [0067], ([0069], closed loop mode) comprises: sampling an output of the temperature sensor ([0010], [0067], sample data of the temperature sensor); correcting for a temperature offset, if any, of the temperature sensor ([0047], a radiation pyrometer can measure the temperature, and when it is above which heating may be controlled by a closed loop using the radiation pyrometers). 
Furthermore, Criminal discloses using a corrected and compensated output of the temperature sensor as an input to a proportional-integral-derivative control loop to determine an output to the heating element [0020] The thermal sensor data from the heater elements can be used to feed open loop models or a time-based closed loop control PID (proportional-integral-derivative) scheme. The measurements may be taken inside and outside the RF (Radio Frequency) hot environment and may be implemented in many different ways in plasma etch and other processes. The thermal sensor may be used for open loop verification of the ESC and substrate temperature, for closed loop control of the ESC and substrate temperature, and for diagnostics of damaged heating arrays or cooling channel elements).  
However, Criminal and Hunter fail to disclose compensating for a time lag, if any, of the temperature 10sensor. 
Etsushi discloses compensating for a time lag, if any, of the temperature 10sensor [0009], [0010], . The compensator applies a low-pass filter with a first-order lag of the time constant Td to the time-series).
Criminal, Hunter and Etsushi are analogous art. They relate to maintain the temperature of the substrate.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the teaching of Hunter and Criminal of Etsushi in order to provide a quickly respond to compensate for the temperature change for the delay time with respect to the measured values of temperature sensor.
Regarding claims 6,13 and 20, the combination of Criminal and Hunter disclose the limitations of claims 1, 9 and 15, as state above, but fails to discloses the limitations of claims 6, 13 and 20. However, Etsushi discloses the limitation of claims 6, 13 and 20 as  follow: compensating for the time 15lag comprises utilizing an inverse low pass filter, wherein a time constant of the inverse low pass filter is equal to the time lag of the temperature sensor ([0004], [0009]-[0010], the refrigerant temperature sensor can be modeled by the first-order lag system or the second- order lag system. The compensator applies a low-pass filter with a first-order lag of the time constant Td to the time-series data of the refrigerant temperature change obtained from the measured value of the clement temperature sensor).
Criminal, Hunter and Etsushi are analogous art. They relate to maintain the temperature of the substrate.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the teaching of Hunter and Criminal of Etsushi in order to provide a quickly respond to compensate for the temperature change for the delay time with respect to the measured values of temperature sensor.
Citation Pertinent prior art
4.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nordin et al. (US 8,052,419) related to  the methods involve maintaining a desired temperature by varying the distance between the wafer and a heater. In certain embodiments, the methods involve rapidly approaching a predetermined initial distance and then obtaining and maintaining a desired final temperature using closed loop temperature control.
 	Ranish et al. (2007/0238202) related to Closed-loop control incorporates temperature measurement of the substrate at a given time step in the thermal process in one or more pyrometer zones into the control algorithm in order to fine-tune the power-output of the heating lamps for the subsequent time step. Time steps may be relatively small, for example 0.1 or 0.01 seconds. The minimum time step size is generally limited by the sampling rate of the temperature sensors used to control the heating process. The use of closed-loop control minimizes error between desired and actual substrate temperatures.
Tay et al. (US 6,204,484) related to "closed loop control" to control the power supply in such a way that the temperature measured by the temperature sensor is constant. Both in the case of "open loop control" and in the case of "closed loop control" the control can be adjusted so that during the treatment of substrates the average temperature measured over time is somewhat higher than that in a state of rest. The result of this is that, following treatment and removal of a substrate, the temperature sensor indicates the desired temperature again within a shorter period and the introduction of the following substrate can start at an earlier point in time.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119